Title: To Thomas Jefferson from John Peter Van Ness, 9 February 1809
From: Van Ness, John Peter,Cranch, William
To: Jefferson, Thomas


                  
                     Sir,
                     Washington Feby. 9th. 1809.
                  
                  We have given, to your rough draft of an affidavit, the form of answers to the interrogatories annexed to the Commission, and now inclose them together with the interrogatories, for your consideration.
                  If you find any alterations necessary you will please to make them and return them to us. We will have them copied fairly and will wait on you to administer the oath at such time as you may appoint.
                  We have the honor to be respectfully, Sir, your obedt servts.
                  
                     John P. Van Ness
                     
                     W. Cranch.
                  
               